Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments to the claims in conjunction with applicant’s arguments that, “This detailed communication of the authentication token between systems is a technical solution that eliminates a transmission vector for user credentials, more specifically: using an "encrypted authentication token" such that a "requesting computing system" can "authenticate a request from the client device" "without communication of [a] set of security credentials between the client device and the requesting computing system." Said another way, the authentication token is transmitted to the requesting computing system instead of the user credentials, thereby reducing the number of times that the user's credentials are transmitted via the internet. This has technical benefits of reducing security risks of unauthorized entities intercepting the credentials and using them for malicious purposes. Further, the encrypted nature of the token may reduce or avoid potential malicious attacks, such as replay attacks[.]” (Remarks, page 12) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
12/28/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693